I respectfully dissent because I do not believe the contact between Detective Nichols and Mr. Rossiter involved custodial interrogation. Nichols clearly testified that he asked Rossiter to sit in his car while he asked some questions. Nichols indicated that this was done because it was raining. On cross-examination, Nichols clearly stated that Rossiter was not under arrest and was free to leave if he chose. On direct examination, Rossiter agreed that he was not under arrest when he was in the detective's car.
Absent custodial interrogation, Miranda does not apply. SeeBerkemer v. McCarty (1984), 468 U.S. 420, 104 S.Ct. 3138,82 L.Ed.2d 317. Accordingly, I dissent.